[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 616 
Order of the Appellate Division and that of the Special Term reversed, with costs to appellant in all courts, and the motion granted on authority of Continental Casualty Co. v. NationalSlovak Sokol, Inc. (269 N.Y. 283). First and fourth questions certified answered in the negative. Fifth question certified answered in the affirmative. Second and third questions certified not answered. No opinion.
Concur: CRANE, Ch. J., O'BRIEN, HUBBS and FINCH, JJ. Dissenting: LEHMAN, CROUCH and LOUGHRAN, JJ.